Citation Nr: 1103716	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material has been presented sufficient to 
reopen a claim of entitlement to service connection for a hearing 
loss disability on the left.

2.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service connection 
for a hearing loss disability on the right.

3.  Entitlement to service connection for a hearing loss 
disability on the left.

4.  Entitlement to service connection for a hearing loss 
disability on the right.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for acne keloidalis in the occipitus area with a painful and 
tender scar.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to September 
1969.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the St. Louis, Missouri, VA 
Regional Office (RO).  

This case has previously come before the Board.  In October 2008, 
the matters were remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned to 
the Board for further appellate review.  

The Board notes that in a March 2010 rating decision, service 
connection for tinnitus and otitis externa was granted, and in a 
September 2010 rating decision, service connection for acne 
keloidalis, occipitus area with painful and tender scar was 
granted.  This represents a full grant of the benefits sought in 
regard to service connection pertaining to these issues.  

The Board notes that additional evidence was received at the 
Board following issuance of the last supplemental statement of 
the case in September 2010.  In correspondence received in 
December 2010, the Veteran waived initial AOJ consideration of 
the additional evidence.  

The issue of entitlement to an initial evaluation in excess of 10 
percent for acne keloidalis in the occipitus area with a painful 
and tender scar being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a September 2003 rating decision, service connection for 
hearing loss on the left and hearing loss on the right was 
denied.  The Veteran did not file a notice of disagreement and 
that decision is final.  

2.  Evidence submitted since the September 2003 rating decision 
is relevant and probative.  

3.  A hearing loss disability on the right for VA compensation 
purposes is not shown.  

4.  A hearing loss disability on the left for VA compensation 
purposes is not shown.  


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which denied service 
connection for hearing loss on the left, is final.  Evidence 
submitted since that decision is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

2.  The September 2003 rating decision, which denied service 
connection for hearing loss on the right, is final.  Evidence 
submitted since that decision is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

3.  A hearing loss disability on the right was not incurred or 
aggravated in active service and an organic disease of the 
nervous system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West. 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

4.  A hearing loss disability on the left was not incurred or 
aggravated in active service and an organic disease of the 
nervous system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West. 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The January 2003, 
November 2004, and November 2008 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. App. 
at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in this 
case by the following: (1) based on the communications sent to 
the claimant over the course of this appeal, the claimant clearly 
has actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  A February 2010 Formal Finding of 
unavailability of identified records reflects that the AOJ 
exhausted all attempts to obtain the records and that further 
attempts would be futile.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in February 2010.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.


Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The Veteran's claim is being reopened.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection for hearing loss on the right and a hearing 
loss on the left was denied by the AOJ in a September 2003 rating 
decision.  At the time of the prior decision, the record included 
the service treatment records, statements from the Veteran, and 
post service medical records.  The evidence was reviewed and 
service connection for a hearing loss disability on the right and 
left was denied.  38 U.S.C.A. § 7105.  That decision is final.  
If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

At the time of the prior denial in September 2003, the evidence 
included the service treatment records, the Veteran's statements, 
and post-service records, to include VA records.  The evidence 
was reviewed and service connection was denied.  Essentially, the 
September 2003 rating decision notes that the evidence did not 
support in-service noise exposure resulting in a hearing loss 
disability on, noting the results of an August 2003 VA audiologic 
evaluation suggested conductive hearing loss not attributable to 
noise exposure.  

Since that determination, the Veteran has applied to reopen his 
claim of entitlement to service connection for a hearing loss on 
the right and left.  The evidence submitted since the prior final 
denial in September 2003 is new and material.  

The Board notes that while the 2003 VA records requested by the 
AOJ are unavailable as reflected in a January 2010 response in 
that regard, and while the results of the February 2010 VA 
audiologic evaluation do not establish a hearing loss disability 
for VA compensation purposes, the report notes that, "[t]here is 
evidence of potential high frequency hearing loss occurring while 
in the service," and that the results established a high 
frequency hearing loss, bilaterally.  In addition, during the 
relevant period, an August 2005 VA treatment record notes that 
the results of audiologic evaluation showed bilateral, mild, 
primarily sensorineural, hearing loss.  In addition, a March 2010 
rating decision reflects that service connection was established 
for recurrent otitis externa and tinnitus associated with in-
service noise exposure.  The additional evidence when considered 
with the other evidence of record, and if accepted as true, 
appears to raise a possibility of substantiating the claims.  The 
Board finds that the Veteran has submitted new and material 
evidence.  Therefore, the claims for service connection for 
hearing loss on the right and hearing loss on the left are 
reopened.

II.  Service Connection 

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2010).  Service connection may also be granted for an 
organic disease of the nervous system when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim. Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The term "hearing loss disability" is defined in VA regulations.  
For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The Court, in Hensley 
v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a medical relationship between the 
veteran's in- service exposure to loud noise and his current 
disability. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran asserts entitlement to service connection for hearing 
loss on the right and left.  Having considered the evidence, the 
Board finds that service connection is not warranted.  

The Board notes that while an August 2005 VA treatment record 
notes that result of audiologic evaluation showed bilateral, 
mild, primarily sensorineural, hearing loss, the record does not 
reflect objective findings of a hearing loss disability for VA 
compensation purposes.  Further, while the February 2010 VA 
examination notes evidence of potential high frequency hearing 
loss occurring while in the service and that the test results 
established a high frequency hearing loss, bilaterally, the 
audiologic test results do not reflect objective findings of a 
hearing loss disability for VA compensation purposes.  In 
addition, discrimination ability was 100 percent correct on the 
right and 100 percent correct on the left.  The Board notes that 
a worsening of hearing since separation was noted to be 
apparently temporary in nature.  Regardless, absent a current 
disability, service connection is not warranted.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms, to include hearing loss.  As a 
layman, however, his opinion alone is not sufficient upon which 
to base a determination as to whether he has a hearing loss 
disability for VA compensation purposes and/or a relationship 
between service and current disability in this case.  Rather, the 
Board must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran is service connected for 
tinnitus in association with in-service noise exposure, and while 
normal hearing at separation does not preclude service 
connection, in this case, the competent evidence and probative 
evidence does not establish that the Veteran has a hearing loss 
disability for VA compensation purposes.  Absent a current 
disability, service connection is not warranted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Thus, the Board finds 
that service connection is not warranted for hearing loss on the 
right or hearing loss on the left.  Should hearing loss for VA 
compensation purposes manifest in the future, the Veteran is at 
liberty to file an application to reopen the claims in that 
regard.  

In this case, the Board has accorded more probative value to the 
VA opinions.  The claims file was reviewed and a rationale for 
the opinions was provided based on objective findings and 
reliable principles.

The preponderance of the evidence is against the claim of 
entitlement to service connection for a hearing loss on the right 
and a hearing loss on the left and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for a right ear hearing loss is granted.

The application to reopen the claim of entitlement to service 
connection for left ear hearing loss is granted.

Service connection for hearing loss on the right is denied.

Service connection for hearing loss on the left is denied.  


REMAND

The Board notes that in a September 2010 rating decision, service 
connection for acne keloidalis in the occipital area with a 
painful and tender scar was granted, and a 10 percent evaluation 
was assigned.  In December 2010 correspondence, the Veteran's 
representative asserted that an initial separate rating for the 
tender and painful scar associated with the acne keloidalis 
should have been assigned.  The Board construes such as a notice 
of disagreement with the initial evaluation of acne keloidalis in 
the occipitus area with a tender and painful scar.  

The Court has directed that where a timely notice of disagreement 
with an adverse decision has been submitted and the AOJ has not 
subsequently issued a statement of the case addressing the issue, 
the Board should remand the issue to the AOJ for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999).  Thereafter, a timely substantive appeal must be 
submitted in order for the issue to be perfected for appeal to 
the Board.  38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case 
on the issue of entitlement to the initial 
evaluation of acne keloidalis in the 
occipitus area, to include a separate initial 
evaluation for the associated tender and 
painful scar and his accredited 
representative should be given the 
appropriate opportunity to respond to the 
statement of the case.  The veteran should be 
informed that in order to perfect his appeal 
with respect to this issue a timely 
substantive appeal must be filed.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


